Title: From Alexander Hamilton to James McHenry, 10 September 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York Sepr. 10th. 1799

I have been lately honored with several letters from you down to the ninth inst. inclusively to all which due attention will be paid.
I am on the point of setting out to accompany Mrs. Hamilton a part of her way on a visit to her father; with the expectation of being back in five days. My return shall be immediately communicated. The model of a Coat and vest for the Dragoons will be sent addressed to you for your decision. If approved you will cause it to be sent to the Contractor. The Specimens only aim at colour and fashion. The quality you will prescribe. There is also the model of a Helmet for the Officers.
I have the honor to be, Sir yr. obt
Secy of War

